Title: To George Washington from William Greene, 7 June 1781
From: Greene, William
To: Washington, George


                        
                            Sir
                            Warwick June 7th 1781
                        
                        The General Assembly of This State, deeply impressed with the absolute Necessity of assembling a respectable
                            Armey in the Field, did, in the Begining of the Last winter, chearfully adopt proper Measures for Filling up our
                            Continental Battalion, agreeable to the Arrangement of the Armey. With unwearied Exertions, and at a
                            vast Exspence, they have proved so far successfull That the whole Number demanded have been inlisted, and mustered,
                            Excepting Thirty nine; and such Measures are now pursuing that I trust the Remainder will be very soon Compleated. Sensiable allso that to provide for the Cloathing and
                            feeding the Troops was equally necessary, They have hitherto Supplied, and sent forward, their Quota of Fresh Beef, and
                            have laid up considerable Quantities of Salted provisions, and Rum; of that Former of which we now
                            have nearly Seven Hundred Barrels, and of the latter about. Eleven Thousand Gallons, besides what hath been delivered to
                            the Troops who have done Duty in the State. They have allso provided and sent on a Sufficiant
                            Quantity of Summer Cloathing for the Battalion; and have on hand the Greatest
                            part of the warm Cloathing for winter.
                        I Laid your Exellencys letters of the 18th and 24th of May before the General Assembly at their Sessions the
                            Last week, they entered upon that Consideration of them with that Seriousness and Attention, which their Importance
                            required. They contracted for Thirty Thousand Pound weights of Fresh Beef for the Month of June and the Same Quantity for
                            July, to be delivered on the Hoof at such place or places On The East Side of the North River as the proper Officer for
                            receiving it shall direct. And the Character of the Person contracted with is such that the punctual Performance of his
                            Contract may be securely relied on.
                        Although there was a sufficient number of Tents in this State for the use of Your Battalion procured with
                            money advanced by us, yet the Service requiring them For the Southern Armey, the General Assembly appointed a Committee to
                            procure the Materials for, and to Cause One hundred and Twenty Tents to be immeadiately made for our Battalion. They will
                            be soon compleated and delivered to the Assistant Quarter Master General in this State.
                        In Consequence of your Exellency’s Letter of the 24th of May the General Assembly ordered a Regiment of
                            Militia to be embodied to do Duty on Rhode Island, for one Month: they are to rendevouse there to Morrow—Exepting Two
                            Hundred of them who at the request of his Exellency Count de Rochambeau were ordered upon the Island Yesterday. I have
                            received Information that a Considerable Part of them have gone on. Col. Archibald Crary, an Officer of Experience and
                            Ability is Appointed to the Command of the Regiment and of the parts upon Rhode Island.
                        I will not Excite in your Excellencys Breast Those disagreeable Sensations which must arise from a Detail of
                            The Distresses of this small State—I will only say that it is impossable for us, without the assistance of the
                            neighbouring States, to garrison Newport—And Must earnestly request your Exelly to make an early Application to the other
                            New England States for a just and equitable Proportion of Troops for the Defence of that Post which
                            we conceive to be of Great Consequence to our Allies as well as to us.
                        During the Time the Enemy were in great strength at Rhode Island it frequently happened that this State was
                            left in a Manner destitute of Succor from the Neighbouring States. At one Time there was not a Single Man from
                            Conecticut, nor New Hampshire and but about One Hundred and fifty from Massachusetts. Sometimes, all the servicable Men in
                            the State, sometimes a third and at others a forth Part were called upon Duty. The intolerable Burthens we then laboured
                            under are so recent and the Apprehentions of Suffering Similar Distresses from a like Conduct in the neighbouring States
                            are so Great that your Excellency will Excuse my being Importunate with you to make early Requisions and in such terms and
                            with such Precision as your Excellency shall think best adapted to procure seasonably the necessary Succors. I have the
                            Honor to be with the Greatest Esteem Sir your Exellencys Most obedient and Most humble Servant
                        
                            W. Greene

                        
                    